DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 03/11/21 is acknowledged and has been entered.  Claims 49 and 52 have been amended.  Claim 53 has been cancelled.  Claims 1-48 and 56-76 were previously cancelled.  New claims 79-80 have been added.  Accordingly, claims 49-52, 54-55 and 77-80 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49-52, 54-55 and 77-80 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for 
  The claims are directed to a naturally occurring correlation between levels of calprotectin, S100A8 and S100A9 in subjects having implant related risk of revision  (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of detecting a level of one of the markers and comparing to a control sample are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also, (step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of detecting a level of one of the markers and comparing to a control sample are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also, elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Sundrehagen (US 
            Also, claim 1 recites “wherein an increased level of the at least one polypeptide in the biological sample compared to the level of the at least one polypeptide in the control sample is indicative of an implant risk of revision or a level of > 4 mg/l of the at least one polypeptide…”.   The “wherein” statement at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of calprotectin, S100A8 and S100A9 in subjects having implant related risk of revision. No active method steps are invoked or clearly required; the “wherein” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
           With respect to “instructing or administering a therapy for revision to the subject where the subject has the implant related risk of revision”.  The “instructing” statement at best articulate the judicial exception, amounting only to a general instruction to apply 
             Also, claim 80 recites alternative language in reciting “when the level of calprotectin is > 4mg/l”.  Thus, the claim allows a scenario wherein the detected level is less than 4mg/l and a therapy would not be performed under this embodiment.
             Based upon this analysis of the claims as a whole, the above noted claims 49-52, 54-55 and 77-80 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

Response to Arguments
Applicant's arguments filed 03/11/21have been fully considered but they are not persuasive.  
           101 Rejection:
           Applicant argues that claim 49 recites a method of treatment and that these types of claims have been specifically addressed in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals and further argues that the claims “apply a natural relationship as opposed to being “directed to” one.  Applicant states similar to the claims 
          This argument and statements are not found persuasive because current claims 49 and 80 broadly recites “Administering a therapy  for revision to the human subject”  and does not provide a specific treatment which would be an actual application of the law of nature.  The administering a therapy is not particular, and is instead merely instructions to “apply” the exception in a generic way.  Thus, the administration step does not integrate the mental analysis step into a practical application.   Further, in Vanda the claims required the administration of iloperidone (very specific treatment).  Thus, applicant’s argument of instant claim is not germane and the currently recited claims do not provide a specific treatment which would be an actual application of the law of nature.  Further, as stated supra claim 49 recites “instructing..”. The “instructing” statement at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception and allows for talking to a nurse, patient and does not specifically require the administration of a therapy but merely being told that a therapy could be performed.  Also, it appears the treatment step is a conditional step and as currently recited does not have to performed because when the polypeptide 
  level is decreased when compared to that of control or less than 4 mg/l  the therapy step is not performed.  Thus, the step as currently recited does not add an additional element or more than the judicial exception and does not integrate the steps into a practical application. 

             This argument is not found persuasive because as stated supra and in the previous office action Sundrehagen (US 20060134705) shows that it was well-understood, purely conventional and routine to detecting the level of calprotectin in a sample and compare to that of a control (e.g. para’s 0021, 0025, 0054, 0089-0090, 0150-0159 and claim 26).  Further, with respect to the sample being a synovial sample collected from the site of the implant.  In the instant case, the claims are directed to a method(s) that starts with calprotectin, S100A8 or S100A9 in a synovial fluid naturally occurring markers found in a naturally occurring sample.  The method therefore begins and ends with naturally occurring markers and thus the claims are directed to matter that is naturally occurring.  Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed Cir, 2014-1139, 2014-1144, 06/12/15).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641